Exhibit 10.12
CHS/COMMUNITY HEALTH SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
January 1, 2008

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE I
  DEFINITIONS AND CONSTRUCTION 1    
ARTICLE II
  ADMINISTRATION 5    
ARTICLE III
  PARTICIPATION 6    
ARTICLE IV
  BENEFITS 7    
ARTICLE V
  VESTING 8    
ARTICLE VI
  TRUST 8    
ARTICLE VII
  PAYMENT OF BENEFITS 8    
ARTICLE VIII
  HARDSHIP DISTRIBUTIONS 10    
ARTICLE IX
  CHANGE IN CONTROL 10    
ARTICLE X
  NATURE OF THE PLAN 11    
ARTICLE XI
  EMPLOYMENT RELATIONSHIP 11    
ARTICLE XII
  AMENDMENT AND TERMINATION 11    
ARTICLE XIII
  CLAIMS PROCEDURE 11    
ARTICLE XIV
  MISCELLANEOUS 12    
EXHIBIT A
  PRE-2005 PLAN DOCUMENT 14  

 - i -

 



--------------------------------------------------------------------------------



 



CHS/COMMUNITY HEALTH SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
W I T N E S S E T H:
     WHEREAS, CHS/Community Health Systems, Inc. (the “Company”) has previously
established and currently maintains the CHS/Community Health Systems, Inc.
Deferred Compensation Plan (the “Plan”); and
     WHEREAS, the Company has previously amended and restated the Plan in order
to establish a deferred compensation arrangement under the Plan for deferrals
made on or after January 1, 2005, in compliance with Internal Revenue Code
Section 409A and the guidance related thereto; and
     WHEREAS, the Company wishes to amend and restate the Plan to incorporate
required provisions for compliance with Code Section 409A and the final Treasury
regulations promulgated thereunder and to make certain other changes;
     NOW, THEREFORE, the Plan is hereby amended and restated, effective as of
January 1, 2008, except as otherwise provided herein, as follows:
ARTICLE I
Definitions and Construction
     1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:
     (1) Account: An account shall be established for a Member that is credited
with amounts determined pursuant to Sections 4.1 and 4.2 of the Plan. As of any
Determination Date, a Member’s benefit under the Plan shall be equal to the
amount credited to his Account as of such date. If a Member has made an election
to defer a portion of his Compensation until a specified date pursuant to
Section 3.4, the account described herein shall consist of such subaccounts as
are necessary to segregate such deferral from the other amounts deferred by the
Member.
     (2) Affiliate: Any subsidiary of Community Health Systems, Inc., the
corporate parent of the Company.
     (3) Bonus: A bonus paid by the Company or an Affiliate to a Member for
services rendered or labor performed while a Member during a Plan Year other
than an Incentive Compensation Bonus.
     (4) Bonuses: A Bonus or an Incentive Compensation Bonus.
     (5) Change in Control: The occurrence of any of the following events, but
only to the extent such event would constitute a change in the ownership or
effective control of CHS, or in the ownership of a substantial portion of the
assets of CHS, as set

- 1 -



--------------------------------------------------------------------------------



 



forth in Code Section 409A(a)(2)(A)(v) and defined in regulations promulgated by
the U.S. Department of Treasury thereunder:
     (a) An acquisition (other than directly from CHS) of any voting securities
of CHS (“Voting Securities”) by any Person (as the term person is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)) immediately after which such Person has Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of the then-outstanding shares of Common Stock of CHS
(“Shares”) or the combined voting power of CHS’ then-outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred pursuant to this Section 2.1(f)(1), Shares or Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by the Company or any Subsidiary,
(ii) CHS or any Subsidiary, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
     (b) The individuals who, as of the date hereof, are members of the Board of
CHS (“Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board of CHS or, following a Merger (as hereinafter
defined) that results in CHS having a Parent Corporation (as hereinafter
defined), the board of directors of the ultimate Parent Corporation; provided,
however, that if the election, or nomination for election, by the CHS common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board of CHS, such new director shall, for purposes of the
Plan, be considered as a member of the Incumbent Board of CHS; provided further,
however, that no individual shall be considered a member of the Incumbent Board
of CHS if such individual initially assumed office as a result of either an
actual or threatened Election Contest (as described in Rule 14a-11 promulgated
under the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of CHS (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
     (c) The consummation of:
     (1) A merger, consolidation or reorganization with or into the Company or
in which securities of the Company are issued (“Merger”), unless such Merger, is
a Non-Control Transaction. A Non-Control Transaction shall mean a Merger where:
(A) the stockholders of CHS immediately before such Merger own, directly or
indirectly, immediately following such Merger, at least 50% of the combined
voting power of the outstanding voting securities of (x) the corporation
resulting from such Merger (“Surviving Corporation”), if 50% or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly

- 2 -



--------------------------------------------------------------------------------



 



or indirectly, by another Person (“Parent Corporation”), or (y) if there are one
or more Parent Corporations, the ultimate Parent Corporation; and
(B) the individuals who were members of the Incumbent Board of CHS immediately
prior to the execution of the agreement providing for such Merger, constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation.
     (2) A complete liquidation or dissolution of CHS; or
     (3) The sale or other disposition of all, or substantially all, of the
assets of CHS to any Person (other than a transfer to a Subsidiary or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
CHS’ stockholders of the stock of a Subsidiary or any other assets).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (“Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then-outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by CHS
which, by reducing the number of Shares or Voting Securities then-outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of Shares or Voting Securities
by CHS, and after such share acquisition by CHS the Subject Person becomes the
Beneficial Owner of any additional Shares or Voting Securities which increases
the percentage of the then-outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
     (6) CHS: Community Health Systems, Inc., a Delaware corporation.
     (7) Code: The Internal Revenue Code of 1986, as amended.
     (8) Committee: The administrative committee appointed by the Company to
administer the Plan, if any, which committee shall consist of the same persons
designated by the Company pursuant to the terms of the Retirement Plan to act on
behalf of the Company.
     (9) Company: CHS/Community Health Systems, Inc.
     (10) Company Matching Contributions: Contributions made to the Retirement
Plan by the Company or an Affiliate on a Member’s behalf pursuant to
Section 4.1(b) of the Retirement Plan or otherwise as provided for therein.
     (11) Compensation: The total base salary paid by the Company or an
Affiliate during the Plan Year to or for the benefit of a Member for services
rendered or labor performed while a Member as determined by the Company in its
sole discretion.

- 3 -



--------------------------------------------------------------------------------



 



     (12) Contributing Member: A Member who, for a Plan Year, made a deferral
election pursuant to Section 3.2, Section 3.3 and/or Section 3.4.
     (13) Determination Date. The last day of the Plan Year, or such other dates
as established by the plan administrator.
     (14) ERISA: Employee Retirement Income Security Act of 1974, as amended.
     (15) Incentive Compensation Bonus: Performance-based compensation, as such
term is defined under Code Section 409A and the regulations promulgated
thereunder, paid by the Company or an Affiliate to a Member for services
rendered or labor performed while a Member during the entire Plan Year.
     (16) Investment(s): Any investment fund(s) offered through the Trustee or
its affiliates.
     (17) Investment Gains or Losses: Actual gains or losses realized from
investments applied to a Member’s Account as of each Determination Date pursuant
to Section 4.1 of the Plan, after deducting applicable investment-related costs
and expenses, if any. For the Determination Date, such Member’s Account may be
reduced or increased for an amount equal to the Federal or state income taxes
that the Company is required to pay or expects to realize in relation to such
investment(s)’ taxable gain or loss realized during such year.
     (18) Limitations: Benefit limitations imposed on the Retirement Plan under
the Employee Retirement Income Security Act of 1974, as amended, and under
sections 401(a)(17), 401(k)(3), 401(m)(2), 402(g) and 415 of the Internal
Revenue Code of 1986, as amended.
     (19) Member: Any employee of the Company or an Affiliate who has been
designated by the Committee as a Member of the Plan until such employee ceases
to be a Member in accordance with Section 3.1 of the Plan.
     (20) Plan: CHS/Community Health Systems, Inc. Deferred Compensation Plan,
as amended from time to time.
     (21) Plan Year: The twelve-consecutive month period commencing January 1
and ending December 31 of each year.
     (22) Retirement Plan: Community Health Systems, Inc. 401(k) Plan.
     (23) Separation from Service: The termination of employment with the
Company, as set forth in Code Section 409A(a)(2)(A)(i) and defined in
regulations promulgated by the U.S. Department of Treasury thereunder, provided
that no separation from service shall occur while a Member is on military leave,
sick leave, or other bona fide leave of absence not extending beyond six months,
or, if longer, so long as the Member’s right to reemployment is provided either
by statute or by contract. If a period of leave exceeds six months and the
Member’s right to reemployment is not provided either by statute or contract,
for the purposes of the Plan, the employment relationship is

- 4 -



--------------------------------------------------------------------------------



 



deemed to terminate on the first date immediately following such six-month
period; provided, however, that that a Member shall not be deemed to have
Separated from Service on account of a leave of absence until the first date
immediately following the end of a 29-month period of leave (if the employment
relationship is not terminated sooner) where such leave is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months and where such impairment causes the Member to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment..
     (24) Specified Employee: A key employee, as defined in Code Section 416(i)
without regard to Section 416(i)(5), of an employer any stock of which is
publicly traded on an established securities market or otherwise. The
identification date for determining a key employee shall be December 31. For the
purposes of this definition, the term employer shall refer to the entity for
whom the services are performed by the Specified Employee and with respect to
whom the legally binding right to compensation arises together with and all
entities with whom such entity would be considered a single employer under Code
Section 414(b) or Code Section 414(c).
     (25) SSP: CHS 401(k) Supplemental Savings Plan.
     (26) Trust Agreement: The agreement entered into between the Company and
the Trustee establishing a trust to hold and invest contributions made by the
Company under the Plan and from which all or a portion of the amounts payable
under the Plan to Members and their beneficiaries will be distributed.
     (27) Trust Assets: All assets held by the Trustee under the Trust
Agreement.
     (28) Trustee: The trustee or trustees qualified and acting under the Trust
Agreement at any time.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. Wherever appropriate herein, the masculine gender, where appearing in
this Plan, shall be deemed to include the feminine gender and vice versa.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and, if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II
Administration
     The Plan shall be administered by the Committee, which shall be authorized,
subject to the provisions of the Plan, to establish rules and regulations and
make such interpretations and determinations as it may deem necessary or
advisable for the proper administration of the Plan and all such rules,
regulations, interpretations, and determinations shall be binding on all Plan
Members and their beneficiaries. The Committee shall be composed of not less
than three

- 5 -



--------------------------------------------------------------------------------



 



individuals. Each member of the Committee shall serve until he resigns or is
removed by the Company. Upon the resignation or removal of a member of the
Committee, the Company shall appoint a substitute member. No member of the
Committee shall have any right to vote or decide upon any matter relating solely
to himself under the Plan or to vote in any case in which his individual right
to claim any benefit under the Plan is particularly involved. In any case in
which a Committee member is so disqualified to act, and the remaining members
cannot agree, the Company shall appoint a temporary substitute member to
exercise all the powers of the disqualified member concerning the matter in
which he is disqualified. All expenses incurred in connection with the
administration of the Plan shall be borne by the Company.
ARTICLE III
Participation
     3.1 Eligibility. Any employee of the Company or an Affiliate shall become a
Member upon designation by the Committee. Once an employee has been designated
as a Member, he shall automatically continue to be a Member until he ceases to
be an employee of the Company or an Affiliate or is removed as a Member by the
Committee. Notwithstanding the preceding provisions of this Section 3.1,
participation in this Plan shall at all times be limited to a selected group of
management or highly compensated employees of the Company and its Affiliates.
     3.2 Compensation Deferral Election. Any Member may elect to defer receipt
of a whole percentage or amount of his Compensation during a Plan Year under the
Plan. A Member’s election to defer receipt of Compensation shall be made prior
to the beginning of such Plan Year and shall be irrevocable for such Plan Year.
The reduction in a Member’s Compensation pursuant to his election shall be
effected by Compensation reductions each payroll period within the Plan Year.
For new Members, the election shall be made within thirty (30) days of becoming
eligible.
     3.3 Bonus Deferral Election. Any Member may elect to defer receipt of a
whole percentage or amount of his Bonus or Incentive Compensation Bonus for any
Plan Year under the Plan. A Member’s election to defer receipt of any Bonus
shall be made prior to the beginning of such Plan Year and shall be irrevocable
for such Plan Year. A Member’s election to defer receipt of any Incentive
Compensation Bonus for any Plan Year shall be made at least six months prior to
the end of the Plan Year. The election to defer receipt of such whole percentage
of a Member’s Bonus or Incentive Compensation Bonus pursuant to the deferral
election above shall be effected by a reduction in the amount of the Bonus or
Incentive Compensation Bonus to which such deferral election relates.
     3.4 Targeted Deferral Election. Subject to the rules in Section 3.2, any
Member may elect to defer receipt of a whole percentage or amount of any portion
of the Member’s Compensation until a specific future date by executing a
deferral form designed for such purpose as specified by the Committee. Upon the
occurrence of any such date specified by a Member in such an election form, the
deferred amount, without the Investment(s) Gains or Losses attributable thereto,
shall be distributed to the Member. Until so distributed, such deferral amounts
shall continue to be a part of the Member’s Account.

- 6 -



--------------------------------------------------------------------------------



 



     3.5 Investment Request. A Member may request the Committee to invest or
change the investment of all or a portion of his Account in any Investments. A
Member may make such request at any time, provided that the Committee shall only
be obligated to direct the Trustee to make such Investment or change such
Investment as soon as reasonably practicable and within the guidelines and
requirements established by the Trustee for the investment of funds held in the
Account. A Member who does not request the Committee to invest any portion of
his Account shall have the funds held in such Account in a money market or
similar fund.
ARTICLE IV
Benefits
     4.1 Deferral Contributions. As of the last day of each payroll period of
each Plan Year, a Member’s Account shall be credited with an amount equal to the
Compensation deferred under the Plan pursuant to an election by the Member as
described in Article III for such payroll period. As of the last day of the
payroll period in which Bonuses are paid, a Member’s Account shall be credited
with an amount equal to the Bonuses deferred under the Plan pursuant to an
election by the Member as described in Article III.
     4.2 Matching Contributions. As of the last day of each Plan Year, or, if
later, the date on which the Company Matching Contributions are made under the
Retirement Plan for any such Plan Year, the Member’s Account of each
Contributing Member during such Plan Year who remains employed by the Company on
such date shall be credited with an amount equal to the following:
     (1) the Company Matching Contributions to which such Contributing Member
would have been entitled under the Retirement Plan taking into account both
(i) the salary deferrals made by such Contributing Member to the Retirement Plan
for the Plan Year, and (ii) the deferrals made by such Contributing Member under
this Plan pursuant to Sections 3.2, 3.3, or 3.4 for the same Plan Year (up to a
combined maximum of six percent (6.00%) of such Contributing Member’s
Compensation assuming that none of the Limitations were imposed); minus
     (2) the Company Matching Contributions, if any, actually made on behalf of
such Contributing Member under the Retirement Plan for such Plan Year; minus
     (3) the Company contributions, if any, to accounts actually made on behalf
of such Contributing Member under the SSP for such Plan Year.
In addition, if (i) the total of such Contributing Member’s salary deferrals
under the Retirement Plan (as adjusted after application of the Limitations) and
deferrals pursuant to the SSP and Sections 3.2, 3.3 or 3.4 under this Plan is
less than 6.00% of such Contributing Member’s Compensation for a Plan Year; and
(ii) the Contributing Member elects to increase his or her deferrals under this
Plan by all or any portion of any salary deferrals to the Retirement Plan that
are returned to the Contributing Member as a result of the application of the
Limitations within 120 days after receipt of such returned salary deferrals,
even if such increased deferrals are made in the next Plan Year, such increased
deferrals shall also be taken into account in subparagraph (i) above until the
total of the Contributing Member’s salary deferrals under the Retirement Plan,

- 7 -



--------------------------------------------------------------------------------



 



SSP, and deferrals under this Plan for the Plan Year equals 6.00% of the
Contributing Member’s Compensation.
Effective as of January 1, 2009, no additional amounts shall be credited to a
Contributing Member’s Account pursuant to this Section 4.2.
ARTICLE V
Vesting
     All amounts credited to a Member’s Account shall be fully vested and not
subject to forfeiture for any reason; provided, however, the amounts credited to
a Member’s Account pursuant to Section 4.2, including any Investment Gains or
Losses allocable to such credits, shall be subject to the same vesting schedule
as that set forth in the Retirement Plan. Notwithstanding the preceding
sentence, the benefits payable to each Member hereunder constitute an unfunded,
unsecured obligation of the Company, and the assets held by the Company and the
Trustee remain subject to the claims of the Company’s creditors.
ARTICLE VI
Trust
     The Company may, from time to time and in its sole discretion, pay and
deliver money or other property to the Trustee for the payment of benefits under
the Plan. Notwithstanding any provision in the Plan to the contrary,
distributions due under the Plan to or on behalf of Members shall be made by the
Trustee in accordance with the terms of the Trust Agreement and the Plan;
provided, however, that the Company shall remain obligated to pay all amounts
due to such persons under the Plan. To the extent that Trust Assets are not
sufficient to pay any amounts due under the Plan to or on behalf of the Members
when such amounts are due, the Company shall pay such amounts directly. Nothing
in the Plan or the Trust Agreement shall relieve the Company of its obligation
to make the distributions required in Article VII hereof except to the extent
that such obligation is satisfied by the application of funds held by the
Trustee under the Trust Agreement. Any recipient of benefits hereunder shall
have no security or other interest in Trust Assets. Any and all Trust Assets
shall remain subject to the claims of the general creditors of the Company,
present and future, and no payment shall be made under the Plan unless the
Company is then solvent. Should an inconsistency or conflict exist between the
specific terms of the Plan and those of the Trust Agreement, then the relevant
terms of the Trust Agreement shall govern and control.
ARTICLE VII
Payment of Benefits
     7.1 Separation from Service. Upon a Member’s Separation from Service with
the Company or an Affiliate for any reason, the amount credited to such Member’s
Account as of the Determination Date immediately preceding such Member’s
Separation from Service, adjusted for any amount deferred and Investment Gains
or Losses realized from such Determination Date to the date of the Member’s
Separation from Service, shall be distributed to such Member or, if

- 8 -



--------------------------------------------------------------------------------



 



the Member’s Separation from Service is on account of death, to the Member’s
beneficiary as determined pursuant to Section 7.2 below.
     7.2 Death. Upon a Member’s death, the amount credited to such Member’s
Account as of the Determination Date immediately preceding the date of such
Member’s death, adjusted for any amount deferred and Investment Gains or Losses
realized from such Determination Date to the date of the Member’s death, shall
be distributed to such Member’s designated beneficiary. The Member, by written
instrument filed with the Committee in such manner and form as the Committee may
prescribe, may designate one or more beneficiaries to receive such payment. The
beneficiary designation may be changed from time to time prior to the death of
the Member. In the event that the Committee has no valid beneficiary designation
on file, the amount credited to such Member’s Account shall be distributed to
the Member’s surviving spouse, if any, or if the Member has no surviving spouse,
to the executor or administrator of the Member’s estate, as applicable.
     7.3 Targeted Deferrals. If a Member has made one or more targeted deferrals
pursuant to Section 3.4, upon the date specified in any election form used by
the Member to make such election, the amount credited in the subaccount of the
Member’s Account which relates to such deferral as of the Determination Date
immediately preceding such specified date shall be distributed to such Member.
If some event takes place that would entitle a Member to a distribution under
Sections 7.1 or 7.2 prior to such specified date, the amounts in such subaccount
shall be distributed along with any other amounts in the Member’s Account
pursuant to Section 7.1 or 7.2.
     7.4 Time of Payment. Payment of a Member’s benefit hereunder shall be made
as soon as administratively feasible following the date on which the Member or
his beneficiary becomes entitled to such benefit pursuant to Sections 7.1, 7.2,
or 7.3, but no earlier than 10 days thereafter and no later than 45 days
thereafter, except for the Company Matching Contributions as provided herein. If
a Member’s Separation from Service or death or any other events that entitle the
Member to a distribution occurs within the first four months of a year, the
portion of the Company Matching Contributions for the preceding Plan Year that
has been credited to a Member’s Account shall be distributed to such Member no
later than the earlier of (i) the date of which the calculation of such
contributions has been finalized or (ii) May 1 of the year of termination of
employment or death, or any other events which shall entitle the Member to a
distribution. In all other events, the 10 days and 45 days limitation shall
apply to the distribution of the Member’s entire Account balance, unless
expressly provided otherwise. Notwithstanding the foregoing, for a Specified
Employee, distributions may not be made before the day immediately following the
date that is six (6) months after the date of the Member’s Separation from
Service (or, if earlier, the date of death of the Member). Also, notwithstanding
the foregoing, a Member may elect to delay the time of payment under the
following conditions: (i) such election shall not take effect until at least
12 months after the date on which the election is made; (ii) with respect to a
payment made upon Separation from Service, a targeted deferral, or as a result
of a Change in Control, the first payment with respect to which such election is
made be deferred for a period of not less than 5 years from the date such
payment would otherwise have been made; and (iii) any election related to a
targeted deferral may not be made less than 12 months prior to the date of the
first scheduled payment. Notwithstanding anything in this Section 7.4 to the
contrary, an election relating to the time of payment may be made as permitted
under Code Section 409A and applicable guidance of the Internal Revenue Service.

- 9 -



--------------------------------------------------------------------------------



 



     7.5 Form of Payment. For purposes of distributing all of a Member’s
Account, the form of any payment to a Member or his designated beneficiary shall
be in a lump sum, paid in cash or by check; provided, however, if an election is
made to delay the time of payment under Section 7.4, such payments shall be
made, at the election of the Member, in a lump sum, in five (5) annual
installments, or in ten (10) annual installments. Notwithstanding anything in
this Section 7.5 to the contrary, an election relating to the form of payment
may be made as permitted under Code Section 409A and applicable guidance of the
Internal Revenue Service.
     7.6 2008 Transitional Rule Election. By election made no later than
December 31, 2008, a Member may elect to change the time or form of payment of a
Member’s Account and the election shall not be treated as a change in time or
form of payment under Code Section 409A(a)(4) or an acceleration of payment
under Code Section 409A(a)(3). Such election may apply only to amounts that
would not otherwise be payable in 2008 and may not cause an amount to be paid in
2008 that would not otherwise be payable in 2008.
ARTICLE VIII
Hardship Distributions
     Upon written application by a Member who has experienced an unforeseeable
emergency, the Committee may distribute to such Member an amount not to exceed
the lesser of the amount credited to such Member’s Account or the amount
determined by the Committee as being reasonably necessary to satisfy the
emergency need (a “Hardship Distribution”). For purposes of this Article VIII,
an unforeseeable emergency shall mean a severe financial hardship to the Member
resulting from an illness or accident of the Member, the Member’s spouse, or a
dependent (as defined in Code Section 152(a)) of the Member, loss of the
Member’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member. The requirement for a Hardship Distribution is met only if, as
determined under regulations of the Secretary of Treasury, the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Member’s assets
(to the extent the liquidation of such assets would not itself cause severe
financial hardship).
ARTICLE IX
Change in Control
     Notwithstanding any provision of the Plan to the contrary, in the event of
a Change in Control, the amount credited to such Member’s Account as of the
Determination Date immediately preceding such Change in Control, adjusted for
any amount deferred and Investment Gains or Losses realized from such
Determination Date to the date of the Change in Control, shall be distributed to
such Member in a single lump sum payment as soon as administratively feasible,
but no earlier than 10 days thereafter and no later than 45 days after the date
of the Change in Control.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE X
Nature of the Plan
     The Plan shall constitute an unfunded, unsecured obligation of the Company
to make cash payments in accordance with the provisions of the Plan. The Plan is
not intended to meet the qualification requirements of section 401 of the
Internal Revenue Code of 1986, as amended. The Company in its sole discretion
may set aside such amounts for the payment of Accounts as the Company may from
time to time determine. Neither the establishment of the Plan, the operation
thereof, nor the setting aside of any amounts shall be deemed to create a
funding arrangement. No Member shall have any security or other interest in any
such amounts set aside or any other assets of the Company.
     The arrangement provided for in this January 1, 2008, amendment of the Plan
shall apply only with respect to amounts deferred after December 31, 2004. For
amounts deferred before January 1, 2005, such deferrals shall be governed by the
arrangement in place prior to the January 1, 2005, amendment of the Plan, as set
forth in Exhibit A. No provision of this document is intended to be and shall
not be a material modification of the arrangement in place as of October 3,
2004. To the extent any term of this document constitutes a material
modification (that is, a benefit or right existing as of October 3, 2004, is
enhanced or a new benefit or right is added) to the prior arrangement, such
modification shall be of no force or effect.
ARTICLE XI
Employment Relationship
     Nothing in the adoption or implementation of the Plan shall confer on any
employee the right to continued employment by the Company or an Affiliate or
affect in any way the right of the Company or an Affiliate to terminate his
employment at any time. For the purposes of the Plan, any question as to whether
and when there has been a termination of a Member’s employment, and the cause of
such termination, shall be determined by the Committee, and its determination
shall be final.
ARTICLE XII
Amendment and Termination
     The Company may amend or terminate the Plan, by written action, without the
consent of the Members; provided, however, that no such amendment or termination
shall adversely affect any benefits that have been earned prior to any such
amendment or termination, except as required by law.
ARTICLE XIII
Claims Procedure
     The Committee shall have full power and authority to interpret, construe,
and administer the Plan, and the Committee’s interpretations and construction
hereof, and actions hereunder,

- 11 -



--------------------------------------------------------------------------------



 



including the value, amount, timing, form, or recipient of any payment to be
made hereunder, shall be binding and conclusive on all persons for all purposes.
Notwithstanding the foregoing, the determination of a Change in Control event
will be objectively determinable under Article IX and the Committee shall not
have discretionary authority to determine whether a Change in Control has
occurred.
     In the event that a claim for a benefit is wholly or partially denied, the
Committee shall, within 90 days after receipt of the claim by the Plan, provide
the claimant with a written statement setting forth the specific reasons for the
adverse determination; reference to the specific plan provisions on which the
determination is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedures and time limits applicable to such procedures, including a statement
of the claimant’s right to bring a civil action under Section 502(a) of the
ERISA following an adverse benefit determination on review.
     The claimant will have 60 days following receipt of an adverse benefit
determination within which to appeal the determination. During such time, the
Participant will have the opportunity to submit written comment, documents,
records, and other information relating to the claim for benefits. The claimant
will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
     The Committee will notify the claimant within 60 days after receipt of the
claimant’s request for review by the Plan. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant the specific reason or reasons for the adverse
determination; reference to the specific plan provisions on which the benefit
determination is based; a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits; and a statement describing any voluntary appeal procedures offered by
the plan and the claimant’s right to obtain the information about such
procedures, and a statement of the claimant’s right to bring an action under
section 502(a) of ERISA.
     No member of the Committee shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of the
Plan unless attributable to his own willful misconduct or lack of good faith.
Claimants who are members of the Committee shall not participate in any action
or determination regarding their own benefits hereunder.
ARTICLE XIV
Miscellaneous
     14.1 Indemnification. The Company shall indemnify and hold harmless each
member of the Committee and any other persons acting on its behalf, against any
and all expenses and liabilities arising out of his or her administrative
functions or fiduciary responsibilities, excepting

- 12 -



--------------------------------------------------------------------------------



 



only expenses and liabilities arising out of the individual’s own willful
misconduct or lack of good faith. Expenses against which such person shall be
indemnified hereunder include, without limitation, the amounts of any settlement
or judgment, costs, counsel fees and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.
     14.2 Withholding Taxes. The Company shall have the right to deduct from any
payments made under this Plan, any federal, state or local taxes required by law
to be withheld with respect to such payments.
     14.3 Nonalienation of Benefits. Subject to income tax withholding, benefits
payable under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary,
including any such liability that is for alimony or other payments for the
support of a spouse or former spouse, or for any other relative of the Member,
prior to actually being received; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. The Company shall not in any manner be
liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits hereunder.
     14.4 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; rather, each provision shall be fully severable and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been included herein.
     14.5 Jurisdiction. The situs of the Plan hereby created is Tennessee. All
provisions of the Plan shall be construed in accordance with the laws of
Tennessee except to the extent preempted by federal law.
     IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed on
the 24th day of December, 2008, to be effective as of January 1, 2008.

                  CHS/COMMUNITY HEALTH SYSTEMS, INC.    
 
           
 
  By:   /s/ Rachel A. Seifert
 
        Title: Senior Vice President    

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT A
CHS/COMMUNITY HEALTH SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
As Amended Effective October 1, 1993; January 1, 1994; January 1, 1995;
April 1, 1999; July 1, 2000; January 1, 2001; and June 30, 2002
Original Effective Date: June 1, 1991

- 14 -



--------------------------------------------------------------------------------



 



EXHIBIT A
TABLE OF CONTENTS

         
ARTICLE I
  DEFINITIONS AND CONSTRUCTION 16    
ARTICLE II
  ADMINISTRATION 19    
ARTICLE III
  PARTICIPATION 19    
ARTICLE IV
  BENEFITS 20    
ARTICLE V
  VESTING 22    
ARTICLE VI
  TRUST 23    
ARTICLE VII
  PAYMENT OF BENEFITS 23    
ARTICLE VIII
  HARDSHIP DISTRIBUTIONS 24    
ARTICLE IX
  SALE OF THE COMPANY 25    
ARTICLE X
  NATURE OF THE PLAN 25    
ARTICLE XI
  EMPLOYMENT RELATIONSHIP 25    
ARTICLE XII
  AMENDMENT AND TERMINATION 26    
ARTICLE XIII
  CLAIMS PROCEDURE 26    
ARTICLE XIV
  MISCELLANEOUS 26    

- 15 -



--------------------------------------------------------------------------------



 



EXHIBIT A
CHS/COMMUNITY HEALTH SYSTEMS, INC.
DEFERRED COMPENSATION PLAN
W I T N E S S E T H:
     WHEREAS, Community Health Investment Corporation (formerly CHS Management
Corporation) has previously established the CHS/Community Health Systems, Inc.
Deferred Compensation Plan (the “Plan”) to provide retirement and incidental
benefits for certain executive employees of the company, effective June 1, 1991;
and
     WHEREAS, the Plan was amended in certain respects, effective December 1,
1991; and
     WHEREAS, effective January 1, 1992, Community Health Systems, Inc. (the
“Company”) adopted the Plan and assumed all of the duties and responsibilities
of Community Health Investment Corporation; and
     WHEREAS, the Plan was further amended in certain respects effective
October 1, 1993, January 1, 1994, January 1, 1995, April 1, 1999, July 1, 2000,
and January 1, 2001, including the change in the name of the Company to
CHS/Community Health Systems, Inc.; and
     WHEREAS, the Company wishes to amend the Plan further as provided herein;
     NOW, THEREFORE, the Plan shall be and is hereby amended and restated in
this form, effective as of June 30, 2002, except as otherwise provided herein
        .
ARTICLE I
Definitions and Construction
     1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:

(1)   Account: A memorandum bookkeeping account established on the records of
the Company for a Member that is credited with amounts determined pursuant to
Sections 4.1 and 4.2 of the Plan. As of any Determination Date, a Member’s
benefit under the Plan shall be equal to the amount credited to his Account as
of such date. If a Member has made an election to defer a portion of his
Compensation until a specified date pursuant to Section 3.4, the account
described herein shall consist of such subaccounts as are necessary to segregate
such deferral from the other amounts deferred by the Member.

(2) Affiliate: Any subsidiary of Community Health Systems, Inc., the corporate
parent of the Company.
(3) Benefit Exchange Agreement: An agreement entered into between certain
Members and the Company in connection with the surrender of the Member’s
interest in the Split Dollar

- 16 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Agreement and the Member’s vested interest in the cash value of the variable
life insurance policy that is subject to the terms of the Split Dollar
Agreement, as it may be amended.
(4) Bonus: The bonus paid by the Company or an Affiliate to a Member pursuant to
an employment agreement between the Company or an Affiliate and the Member or
otherwise for services rendered or labor performed while a Member.
(5) Change of Control: A Change of Control occurs in the event of a sale of all
or substantially all of the stock or assets of the Company to a purchaser if the
debt-to-equity ratio of the purchaser, taking into account the sale of the stock
or assets of the Company, is greater than .75 to 1 as determined by the
Committee immediately prior to the sale.
(6) Committee: The administrative committee appointed by the Company to
administer the Plan, if any, which committee shall consist of the same persons
designated by the Company pursuant to the terms of the Retirement Plan to act on
behalf of the Company, as the administrator of such Plan.
(7) Company: CHS/Community Health Systems, Inc.
(8) Company Matching Contributions: Contributions made to the Retirement Plan by
the Company or an Affiliate on a Member’s behalf pursuant to Section 4.1(b) of
the Retirement Plan or otherwise as provided for therein.
(9) Compensation: The total base salary paid by the Company or an Affiliate
during the Plan Year to or for the benefit of a Member for services rendered or
labor performed while a Member.
(10) Contributing Member: A Member who, for a Plan Year, made a deferral
election pursuant to Section 3.2, Section 3.3 and/or Section 3.4.
(11) Determination Date. The last business day of each quarter in a calendar
year.
(12) Earnings Credit: The earnings applied to a Member’s Account as of each
Determination Date pursuant to Section 4.2(b).
(13) Effective Date: June 1, 1991.
(14) Investment(s): Any investment fund(s) offered through the Trustee or its
affiliates including Nations Fund, Inc., Nations Fund Trust, or Nations Fund
Portfolios, Inc. (or their successors).
(15) Investment Gains or Losses: Actual gains or losses realized from
investments applied to a Member’s Account as of each Determination Date pursuant
to Section 4.2(a) of the Plan, after deducting applicable investment-related
costs and expenses, if any. For the Determination Date, such Member’s Account
shall be reduced or increased for an amount equal to the Federal or state income
taxes that the Company is required to pay or expects to realize in relation to
such investment(s)’ taxable gain or loss realized during such year.

- 17 -



--------------------------------------------------------------------------------



 



EXHIBIT A
(16) Limitations: Benefit limitations imposed on the Retirement Plan under the
Employee Retirement Income Security Act of 1974, as amended, and under sections
401(a)(17), 401(k)(3), 401(m)(2), 402(g) and 415 of the Internal Revenue Code of
1986, as amended.
(17) Member: Any employee of the Company or an Affiliate who has been designated
by the Committee as a Member of the Plan until such employee ceases to be a
Member in accordance with Section 3.1 of the Plan.
(18) Plan: CHS/Community Health Systems, Inc. Deferred Compensation Plan, as
amended from time to time.
(19) Plan Year: The seven-month period commencing June 1, 1991, and ending
December 31, 1991 and each twelve-consecutive month period commencing January 1
of each year thereafter.
(20) Post-Termination Benefits Deposit: Certain deposit provided for under the
terms of the Split Dollar Agreement.
(21) Retirement Plan: Community Health Systems, Inc. 401(k) Plan.
(22) Split Dollar Agreement: An agreement entered into between the Company and
the Member pursuant to the provisions of the Supplemental Survivor Accumulation
portion of the Community Health Systems, Inc. Supplemental Benefits Plan.
(23) SSP: CHS 401(k) Supplemental Savings Plan.
(24) Trust Agreement: The agreement entered into between the Company and the
Trustee establishing a trust to hold and invest contributions made by the
Company under the Plan and from which all or a portion of the amounts payable
under the Plan to Members and their beneficiaries will be distributed.
(25) Trust Assets: All assets held by the Trustee under the Trust Agreement.
(26) Trustee: The trustee or trustees qualified and acting under the Trust
Agreement at any time.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender and vice versa.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.

- 18 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ARTICLE II
Administration
     The Plan shall be administered by the Committee that shall be authorized,
subject to the provisions of the Plan, to establish rules and regulations and
make such interpretations and determinations as it may deem necessary or
advisable for the proper administration of the Plan and all such rules,
regulations, interpretations, and determinations shall be binding on all Plan
Members and their beneficiaries. The Committee shall be composed of not less
than three individuals. Each member of the Committee shall serve until he
resigns or is removed by the Company. Upon the resignation or removal of a
member of the Committee, the Company shall appoint a substitute member. No
member of the Committee shall have any right to vote or decide upon any matter
relating solely to himself under the Plan or to vote in any case in which his
individual right to claim any benefit under the Plan is particularly involved.
In any case in which a Committee member is so disqualified to act, and the
remaining members cannot agree, the Company shall appoint a temporary substitute
member to exercise all the powers of the disqualified member concerning the
matter in which he is disqualified. All expenses incurred in connection with the
administration of the Plan shall be borne by the Company.
ARTICLE III
Participation
     3.1 Eligibility. Any employee of the Company or an Affiliate shall become a
Member upon designation by the Committee. Once an employee has been designated
as a Member, he shall automatically continue to be a Member until he ceases to
be an employee of the Company or an Affiliate or is removed as a Member by the
Committee. Notwithstanding the preceding provisions of this Section 3.1,
participation in this Plan shall at all times be limited to a selected group of
management or highly compensated employees of the Company.
     3.2 Compensation Deferral Election. Any Member may elect to defer receipt
of a whole percentage of his Compensation for one or more calendar quarters
during a Plan Year under the Plan. A Member’s election to defer receipt of
Compensation for any calendar quarter(s) of a Plan Year shall be made prior to
the beginning of such calendar quarter(s) of the Plan Year and shall be
irrevocable for such calendar quarter(s) of the Plan Year. The reduction in a
Member’s Compensation pursuant to his election shall be effected by Compensation
reductions as of each payroll period within the election period.
     3.3 Bonus Deferral Election. Any Member may elect to defer receipt of a
whole percentage of his Bonus for any Plan Year under the Plan. A Member’s
election to defer receipt of his Bonus for any Plan Year shall be made prior to
the earlier of (i) the date on which such bonus becomes payable and
ascertainable, or (ii) October 1 of such Plan Year for which such Bonus is
payable, and shall be irrevocable for such Plan Year. The election to defer
receipt of such whole percentage of a Member’s Bonus pursuant to the deferral
election above shall be effected by a reduction in the amount of the Bonus to
which such deferral election relates.

- 19 -



--------------------------------------------------------------------------------



 



EXHIBIT A
     3.4 Targeted Deferral Election. In general, all amounts deferred by a
Member pursuant to Sections 3.2 and 3.3 shall be held for the Member and
distributed following the Member’s termination of employment or the occurrence
of a hardship event pursuant to Sections 7.1, 7.2 and 8.1. Notwithstanding the
preceding sentence, a Member may also defer the receipt of any portion of the
Member’s Compensation otherwise deferred pursuant to the provisions of
Sections 3.2 and 3.3 until a specific future date, by executing a deferral form
designed for such purpose as specified by the Committee. Upon the occurrence of
any such date specified by a Member in such an election form, the deferred
amount, and the Earnings Credit and Investment(s) Gains or Losses attributable
thereto, shall be distributed to the Member. Until so distributed, such deferral
amounts shall continue to be a part of the Member’s Account.
     3.5 Investment Request. A Member may request the Committee to invest or
change the investment of all or a portion of his Account in any Investments. A
Member may make such request at any time, provided that the Committee shall only
be obligated to direct the Trustee to make such investment or charge such
investment as soon as reasonably practicable and within the guidelines and
requirements established by the Trustee for the investment of funds held in the
Account. A Member who does not request the Committee to invest any portion of
his Account shall have the funds held in such Account in a money market fund
offered through the Trustee or its affiliates.
     3.6 Post-Termination Benefits Deposit. Notwithstanding any provision of the
Plan to the contrary, the Company may make for any Member an annual contribution
equal to that portion of Post-Termination Benefit Deposits to be made to the
Plan as calculated under the terms of any Benefits Exchange Agreement between
the Member and the Company.
ARTICLE IV
Benefits
     4.1 Amount of Benefit.
     (a) Deferral Contributions. As of the last day of each payroll period of
each Plan Year, a Member’s Account shall be credited with an amount equal to the
Compensation deferred under the Plan pursuant to an election by the Member as
described in Article III for such payroll period. Effective as of June 30, 2002,
as of the last day of each payroll period of each Plan Year, a Member’s Account
shall be credited with an amount equal to that portion of Post-Termination
Benefit Deposits made to the Plan, if any, as calculated under the terms of the
Benefits Exchange Agreement between the Member and the Company.
     (b) Matching Contributions. As of the last day of each Plan Year, or, if
later, the date on which the Company Matching Contributions are made under the
Retirement Plan for any such Plan Year, the Member’s Account of each
Contributing Member during such Plan Year who remains employed by the Company on
such date shall be credited with an amount equal to the following:
     (1) the Company Matching Contributions to which such Contributing Member
would have been entitled under the Retirement Plan taking into account

- 20 -



--------------------------------------------------------------------------------



 



EXHIBIT A
both (i) the salary deferrals made by such Contributing Member to the Retirement
Plan for the Plan Year, and (ii) the deferrals made by such Contributing Member
under this Plan pursuant to Sections 3.1, 3.2, or 3.3 for the same Plan Year (up
to a combined maximum of six percent (6.00%) of such Contributing Member’s
Compensation assuming that none of the Limitations were imposed); minus
     (2) the Company Matching Contributions, if any, actually made on behalf of
such Contributing Member under the Retirement Plan for such Plan Year; minus
     (3) the Company contributions, if any, to accounts actually made on behalf
of such Contributing Member under the SSP for such Plan Year.
In addition, if (i) the total of such Contributing Member’s salary deferrals
under the Retirement Plan (as adjusted after application of the Limitations) and
deferrals pursuant to the SSP and Sections 3.1, 3.2 or 3.3 under this Plan is
less than 6.00% of such Contributing Member’s Compensation for a Plan Year; and
(ii) the Contributing Member elects to increase his or her deferrals under this
Plan by all or any portion of any salary deferrals to the Retirement Plan that
are returned to the Contributing Member as a result of the application of the
Limitations within 120 days after receipt of such returned salary deferrals,
even if such increased deferrals are made in the next Plan Year; such increased
deferrals shall also be taken into account in subparagraph (a) above until the
total of the Contributing Member’s salary deferrals under the Retirement Plan,
SSP, and deferrals under this Plan for the Plan Year equals 6.00% of the
Contributing Member’s Compensation.
     (c) Benefit Exchange Agreement Contributions. Effective for Plan Years
beginning on or after January 1, 2002, the Company shall credit to the Account
of each Member who has entered into a Benefit Exchange Agreement with the
Company the following amounts, as specified under the terms of each such Benefit
Exchange Agreement:
(1) all unpaid 2001 and 2002 variable life insurance policy premium payments
required under the terms of the Split Dollar Agreement;
(2) an amount equal to 100% of the net cash surrender value of such variable
life insurance policy on the date such policy is surrendered by the Company; and
(3) if required by the Member’s Benefit Exchange Agreement, annual amounts equal
to the premium payments to such variable life insurance policy that would have
been required under the Split Dollar Agreement for years after 2002, reduced
each year by the actual cost of providing supplemental life insurance coverage
to the Member pursuant to the terms of the Benefit Exchange Agreement.
As of any Determination Date, the benefit to which a Member or his beneficiary
shall be entitled under the Plan shall be equal to the amount credited to such
Member’s Account as of such date.

- 21 -



--------------------------------------------------------------------------------



 



EXHIBIT A
     (d) Special Contributions. For the Plan Year beginning January 1, 2003, the
Company shall make a special one-time cash contribution to each Participant’s
Account in an amount equal to the dollar value of the matching contributions
that were forfeited by the Participants under the Retirement Plan for the plan
years of the Retirement Plan that ended on December 31, 2001, and December 31,
2002. The Plan Administrator shall determine the dollar value of all such
forfeited matching contributions, which determination shall be final and binding
on all Participants. Such special contributions shall be made no later than
September 15, 2003, unless the Plan Administrator has not yet finally determined
the amount of the forfeited matching contributions, in which event such
contributions shall be made not later than 30 days after such forfeited matching
contributions are finally determined by the Plan Administrator. Notwithstanding
the foregoing, no such special contribution shall be made for a Member if the
Company makes a similar contribution for a Member to the SSP.
     4.2 Investment Credit. As of each Determination Date, the Account of each
Member shall be credited with Investment Gains or Losses as provided in this
Section 4.2.

  (a)   If a Member has requested in accordance with Section 3.5 of the Plan
that all or a portion of his Account be invested in any particular
Investment(s), the Account of such Member shall be credited with the Investment
Gains or Losses since the preceding Determination Date.     (b)   Any portion of
a Member’s Account, the investment of which has not been requested by the
Member, shall be credited with the Earnings Credit for such Determination Date.
    (c)   A Member’s Account shall not be credited with any Investment Credit
under this Section 4.2 on the Company Matching Contributions portion credited to
his Account as of the last day of each Plan Year pursuant to Section 4.1 of the
Plan until the Company actually makes the cash deposit of such Matching
Contributions with the Trustee.

ARTICLE V
Vesting
     All amounts credited to a Member’s Account shall be fully vested and not
subject to forfeiture for any reason; provided, however, the amounts credited to
a Member’s Account pursuant to the second paragraph of Section 4.1, including
any Earnings Credit and/or Investment Gains or Losses allocable to such credits,
shall be subject to the same vesting schedule as that set forth in the
Retirement Plan. Notwithstanding the preceding sentence, the benefits payable to
each Member hereunder constitute an unfunded, unsecured obligation of the
Company, and the assets held by the Company and the Trustee remain subject to
the claims of the Company’s creditors.

- 22 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ARTICLE VI
Trust
     The Company may, from time to time and in its sole discretion, pay and
deliver money or other property to the Trustee for the payment of benefits under
the Plan. Notwithstanding any provision in the Plan to the contrary,
distributions due under the Plan to or on behalf of Members shall be made by the
Trustee in accordance with the terms of the Trust Agreement and the Plan;
provided, however, that the Company shall remain obligated to pay all amounts
due to such persons under the Plan. To the extent that Trust Assets are not
sufficient to pay any amounts due under the Plan to or on behalf of the Members
when such amounts are due, the Company shall pay such amounts directly. Nothing
in the Plan or the Trust Agreement shall relieve the Company of its obligation
to make the distributions required in Article VII hereof except to the extent
that such obligation is satisfied by the application of funds held by the
Trustee under the Trust Agreement. Any recipient of benefits hereunder shall
have no security or other interest in Trust Assets. Any and all Trust Assets
shall remain subject to the claims of the general creditors of the Company,
present and future, and no payment shall be made under the Plan unless the
Company is then solvent. Should an inconsistency or conflict exist between the
specific terms of the Plan and those of the Trust Agreement, then the relevant
terms of the Trust Agreement shall govern and control.
ARTICLE VII
Payment of Benefits
     7.1 Termination of Employment. Upon a Member’s termination of employment
with the Company or an Affiliate for any reason, the amount credited to such
Member’s Account as of the Determination Date immediately preceding such
Member’s termination of employment, adjusted for any amount deferred and
Earnings Credit and Investment(s) Income or Loss realized from such
Determination Date to the date of the Member’s termination of employment, shall
be distributed to such Member or, if the Member’s termination of employment is
on account of death, to the Member’s beneficiary as determined pursuant to
Section 7.2 below.
     7.2 Death. Upon a Member’s death, the amount credited to such Member’s
Account as of the Determination Date immediately preceding the date of such
Member’s death, adjusted for any amount deferred and Earnings Credit and
Investment Gains or Losses realized from such Determination Date to the date of
the Member’s death, shall be distributed to such Member’s designated
beneficiary. The Member, by written instrument filed with the Committee in such
manner and form as the Committee may prescribe, may designate one or more
beneficiaries to receive such payment. The beneficiary designation may be
changed from time to time prior to the death of the Member. In the event that
the Committee has no valid beneficiary designation on file, the amount credited
to such Member’s Account shall be distributed to the Member’s surviving spouse,
if any, or if the Member has no surviving spouse, to the executor or
administrator of the Member’s estate.
     7.3 Targeted Deferrals. If a Member has made one or more targeted deferrals
pursuant to Section 3.4, upon the date specified in any election form used by
the Member to

- 23 -



--------------------------------------------------------------------------------



 



EXHIBIT A
make such election, the amount credited in the subaccount of the Member’s
Account which relates to such deferral as of the Determination Date immediately
preceding such specified date shall be distributed to such Member. If some event
takes place that would entitle a Member to a distribution under Sections 7.1 or
7.2 prior to such specified date, the amounts in such subaccount shall be
distributed along with any other amounts in the Member’s Account pursuant to
Section 7.1 or 7.2.
     7.4 Time of Payment. Payment of a Member’s benefit hereunder shall be made
(or commence if payment is in the form of an annuity contract) as soon as
administratively feasible following the date on which the Member or his
beneficiary becomes entitled to such benefit pursuant to Sections 7.1, 7.2, or
7.3, but no earlier than 10 days thereafter and no later than 45 days
thereafter, except for the Company Matching Contributions as provided herein. If
a Member’s termination of employment or death or any other events which caused
termination of the Plan, occurs within the first four months of a year, the
portion of the Company Matching Contributions for the preceding Plan Year that
has been credited to a Member’s Account shall be distributed to such Member no
later than the earlier of (i) the date of which the calculation of such
contributions has been finalized or (ii) May 1 of the year of termination of
employment or death, or any other events which shall entitle the Member to a
distribution. In all other events, the 10 days and 45 days limitation shall
apply to the distribution of the Member’s entire Account balance, unless
expressly provided otherwise.
     7.5 Form of Payment. For purposes of distributing all of a Member’s Account
other than any portion thereof attributable to targeted deferrals and earnings
thereon, the form of any payment to a Member or his designated beneficiary shall
be in substantially equal annual installments over a period of ten (10) years,
paid in cash or by certified check, with the first such payment to be made on
the first business day of the calendar year following the Member’s termination
of employment (for purposes of payments made pursuant to Section 7.1) or death
(for purposes of payments made pursuant to Section 7.2), unless the Member has
made an election to receive such distribution in the form of a lump sum payment
or in five (5) substantially equal installment payments in such manner and form
as prescribed by the Committee. Any election, or subsequent election, made by
the Member pursuant to this Section shall not be effective until the passage of
twelve (12) consecutive months before the date of the Member’s termination of
employment with the Company or an Affiliate, if payment is required pursuant to
Section 7.1, or the Member’s date of death, if the payment is required pursuant
to Section 7.2. All distributions of that portion of a Member’s Account
attributable to any targeted deferral and earnings thereon shall be distributed
in a single lump sum payment, in cash or certified check, on the date specified
by the Member in the election form used to make the targeted deferral, or as
soon thereafter as administratively possible.
ARTICLE VIII
Hardship Distributions
     Upon written application by a Member who has experienced an unforeseeable
emergency, as determined by the Committee, the Committee may distribute to such
Member an amount not to exceed the lesser of the amount credited to such
Member’s Account or the amount determined by the Committee as being reasonably
necessary to satisfy the emergency need. For

- 24 -



--------------------------------------------------------------------------------



 



EXHIBIT A
purposes of this Article VIII, a hardship distribution pursuant to an
unforeseeable emergency shall be authorized in the event of severe financial
hardship to the Member resulting from a sudden and unexpected illness or
accident of the Member or his dependent, loss of the Member’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the Member’s control. An unforeseeable emergency
will not include the need to send a Member’s child to college or the desire to
purchase a home. Additionally, the Member must demonstrate that the hardship may
not be relieved through reimbursement or compensation by insurance or otherwise,
by liquidation of the Member’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or by cessation of
deferrals under this Plan.
ARTICLE IX
Sale of the Company
     In the event of a sale of all or substantially all of the stock or assets
of the Company, either (a) the purchaser shall assume the liabilities of the
Plan and shall continue to operate the Plan in accordance with the provisions
set forth herein (including any subsequent amendments hereto) or (b) the Plan
shall be terminated and the amount credited to each Member’s Account shall be
distributed in a lump sum payment in cash or by certified check to each such
Member in accordance with Section 7.4. However, should such sale result in a
Change of Control, the Plan shall be terminated and the amount credited to each
Member’s Account shall be distributed in a lump sum payment in cash or by
certified check to each such Member in accordance with Section 7.4.
ARTICLE X
Nature of the Plan
     The Plan shall constitute an unfunded, unsecured obligation of the Company
to make cash payments in accordance with the provisions of the Plan. The Plan is
not intended to meet the qualification requirements of section 401 of the
Internal Revenue Code of 1986, as amended. The Company in its sole discretion
may set aside such amounts for the payment of Accounts as the Company may from
time to time determine. Neither the establishment of the Plan, the operation
thereof, nor the setting aside of any amounts shall be deemed to create a
funding arrangement. No Member shall have any security or other interest in any
such amounts set aside or any other assets of the Company.
ARTICLE XI
Employment Relationship
     Nothing in the adoption or implementation of the Plan shall confer on any
employee the right to continued employment by the Company or an Affiliate or
affect in any way the right of the Company or an Affiliate to terminate his
employment at any time. Any question as to whether and when there has been a
termination of a Member’s employment, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.

- 25 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ARTICLE XII
Amendment and Termination
     The Company may amend or terminate the Plan, by resolution duly adopted,
without the consent of the Members; provided, however, that no such amendment or
termination shall adversely affect any benefits which have been earned prior to
any such amendment or termination. Further, upon termination of the Plan, the
Committee, in its sole discretion, may elect to distribute the amount credited
to each Member’s Account in a lump sum cash payment in accordance with
Section 7.4; provided, however, in the event of a Change of Control, the amount
credited to each Member’s Account must be distributed in accordance with
Section 7.4.
ARTICLE XIII
Claims Procedure
     The Committee shall have full power and authority to interpret, construe
and administer the Plan, and the Committee’s interpretations and construction
hereof, and actions hereunder, including the timing, form, amount or recipient
of any payment to be made hereunder, shall be binding and conclusive on all
persons for all purposes. In the event that an individual’s claim for a benefit
is denied or modified, the Committee shall provide such individual with a
written statement setting forth the specific reasons for such denial or
modification in a manner calculated to be understood by the individual. Any such
written statement shall reference the pertinent provisions of the Plan upon
which the denial or modification is based and shall explain the Plan’s claim
review procedure. Such individual may, within forty-five (45) days of receipt of
such written statement, make written request to the Committee for review of its
initial decision. Within forty-five (45) days following such request for review,
the Committee shall, after affording such individual a reasonable opportunity
for a full and fair hearing, render its final decision in writing to such
individual. Notwithstanding the preceding sentence, should a Member’s claim be
related to the preceding Plan Year’s Company Matching Contributions, the
Committee shall render its final decision on the later of (i) forty-five
(45) days following such request for review, or (ii) 120 days after the end of
the preceding Plan Year. No member of the Committee shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to his own willful misconduct or
lack of good faith. Members of the Committee shall not participate in any action
or determination regarding their own benefits hereunder.
ARTICLE XIV
Miscellaneous
     14.1 Indemnification. The Company shall indemnify and hold harmless each
member of the Committee and any other persons acting on its behalf, against any
and all expenses and liabilities arising out of his or her administrative
functions or fiduciary responsibilities, excepting only expenses and liabilities
arising out of the individual’s own willful misconduct or lack of good faith.
Expenses against which such person shall be indemnified hereunder include,
without

- 26 -



--------------------------------------------------------------------------------



 



EXHIBIT A
limitation, the amounts of any settlement or judgment, costs, counsel fees and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought or settlement thereof.
     14.2 Effective Date. The Plan shall become operative and effective as of
the Effective Date and shall continue until amended or terminated as provided in
Article XII.
     14.3 Withholding Taxes. The Company shall have the right to deduct from any
payments made under this Plan, any federal, state or local taxes required by law
to be withheld with respect to such payments.
     14.4 Nonalienation of Benefits. Subject to income tax withholding, benefits
payable under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary,
including any such liability which is for alimony or other payments for the
support of a spouse or former spouse, or for any other relative of the Member,
prior to actually being received; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. The Company shall not in any manner be
liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits hereunder.
     14.5 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; rather, each provision shall be fully severable and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been included herein.
     14.6 Jurisdiction. The situs of the Plan hereby created is Tennessee. All
provisions of the Plan shall be construed in accordance with the laws of
Tennessee except to the extent preempted by federal law.

- 27 -